     Case 3:20-cv-05591-MCR-EMT Document 70 Filed 01/04/21 Page 1 of 2



                                                                          Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

JASON BAEZ,

      Plaintiff,

v.                                           CASE NO. 3:20cv5591-MCR-EMT

OFFICER DANIELS, et al.,

     Defendants.
__________________________/

                                    ORDER

      The chief magistrate judge issued a Report and Recommendation on

November 25, 2020. ECF No. 67. The parties were furnished a copy of the Report

and Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have made a de novo determination of

all timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation, ECF No.

67, is adopted and incorporated by reference in this Order.
      Case 3:20-cv-05591-MCR-EMT Document 70 Filed 01/04/21 Page 2 of 2



                                                                      Page 2 of 2

       2.     The motion to dismiss filed by Defendants Dr. Rodriguez and Nurse

Parker, ECF No. 41, is DENIED.

       DONE AND ORDERED this 4th day of January 2021.




                                      s/  M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5591-MCR-EMT
